DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 06/16/2022. 
Claims 1, 6, 7-15, and 16-17 are amended
No claims are cancelled
No claims are added
Claims 1-21 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1-6 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 7-15 is/are directed to a computer readable medium which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 16-21 is/are directed to a memory which is a statutory category.
Before we dive into the two-prong inquiry, the independent claims recite “One or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method for arranging building loan inspections, the method comprising:”. In applicants originally submitted specification describes “computer readable medium” in page 6 as follows: a computer-readable media drive 104, such as a floppy, CD-ROM, or DVD drive, for reading programs and data stored on a computer-readable medium; and a network connection 105 for connecting the computer system to other computer systems to send and/or receive data, such as via the Internet or another network and its networking hardware, such as switches, routers, repeaters, electrical cables and optical fibers, light emitters and receivers, radio transmitters and receivers, and the like. While computer systems configured as described above are typically used to support the operation of the facility, those skilled in the art will appreciate that the facility may be implemented using devices of various types and configurations, and having various components. None of the claimed agents appear to be restricted to any type of hardware implementation, and could be considered to be implemented through software components alone. Thus, the claim is considered to be directed to a computer program, per se. Additionally, the claims are broad and can include signal per se. A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “for a first period of time, collecting building loan inspection requests originating with lenders, each request identifying a loan, a geographic location of a construction project being performed with the loan, and inspection directions; accessing a list of building loan inspectors; during a second period of time beginning after the end of the first period, repeating until inspections have been finally scheduled for all of the requests received during the first period: automatically determining a proposed assignment of each received request not yet finally scheduled to an inspector in the list at a date and time during a third period of time beginning after the end of the second period, the third period having a length no longer than 25% of a length of the first period, the proposed assignment seeking to minimize inspector travel time and inspector dead time; for each inspector in the list who is the object of at least one proposed assignment: presenting the proposed assignments to the inspector; receiving input from the inspector approving or declining each proposed assignment; 
finalizing each approved assignment; during the third period: for each finalized assignment: directing the assigned inspector to the assignment; receiving from the assigned inspector an inspection report reporting on performance of the assignment; and making the received inspection report available to the lender with which the corresponding request originated.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to optimizing the scheduling of building loan inspections for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 7 and 16 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “A method in a computing system for arranging building loan inspections, comprising: One more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method for arranging building loan inspections, the method comprising: One or more memories collectively storing a construction loan inspection schedule data structure, the data structure comprising: a plurality of entries, each entry representing one of a plurality of inspection requests each originated by lender during the first period of time, each entry comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
 As a result, claims 1, 7 and 16 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-6, 8-15 and 17-21 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recite “wherein the determining further seeks to minimize total inspection fees and/or maximize the extent to which highly-rated inspectors are utilized”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-6, 8-15 and 17-21 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “a method in a computing system for arranging building loan inspections, comprising: One more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method for arranging building loan inspections, the method comprising: One or more memories collectively storing a construction loan inspection schedule data structure, the data structure comprising: a plurality of entries, each entry representing one of a plurality of inspection requests each originated by lender during the first period of time, each entry comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page 5, last paragraph, page 6, last paragraph – page 7, first paragraph. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 7 and 19 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-6, 8-15 and 17-21 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 7 and 16. As a result, Examiner asserts that dependent claims, such as dependent claims 2-6, 8-15 and 17-21 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2017/0116669) Wickstrom et al., further in view of (US 2013/0346130) Davis. 

As per claims 1, 7 and 16: Wickstrom shows:
A method in a computing system for arranging building loan inspections (Fig. 2, #205, #211, and related text in [0129], [0136], [0098]: methods), comprising: 
for a first period of time, collecting building loan inspection requests originating with lenders, each request identifying a loan, a geographic location of a construction project being performed with the loan, and inspection directions (Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first and second time frames); 
Regarding the claim limitations below:
“accessing a list of building loan inspectors” 
Reference Wickstrom shows an inspector interface is accessible by field inspectors ([0008]). Wickstrom also shows a list of finalized inspection items ([0012]), list of selectable borrower tasks ([0016]). Wickstrom does not explicitly show “a list” of inspectors as is recited in the claim.
However, Davis shows the above limitation at least in [0018]: a list of available service providers.
Reference Wickstrom and Reference Davis are analogous prior art to the claimed invention because the references generally relate to field of providing services to customers. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of providing services to customers field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Wickstrom in view of Reference Davis, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
during a second period of time beginning after the end of the first period, repeating until inspections have been finally scheduled for all of the requests received during the first period (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first and second time frames): 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
Automatically determining a proposed assignment of each received request not yet finally scheduled to an inspector in the list at a date and time during a third period of time beginning after the end of the second period, the third period having a length no longer than 25% of a length of the first period, the proposed assignment seeking to minimize inspector travel time and inspector dead time (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection. This reads on the claim limitation “the third period having a length no longer than 25% of a length of the first period”. Further, in [0274]: Wickstrom shows dynamic route scheduling software can be used to better assist inspectors to organize, prioritize, and manage inspection routes based on various attributes, including, but not limited to, subdivisions, addresses, towns, type of buildings, distance between properties, or any other determining factors. This reads on the claim limitation above); 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
for each inspector in the list who is the object of at least one proposed assignment (Wickstrom: Fig. 10, # 907): 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
presenting the proposed assignments to the inspector (Wickstrom: Fig. 10, # 907); 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
receiving input from the inspector approving or declining each proposed assignment (Wickstrom: Fig. 10, # 907-908, “Approved by”); 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
finalizing each approved assignment (Wickstrom: Fig. 19, # 1700, [0187]: In selecting the inspection setting task 1306 in task menu 1301 of FIG. 14, loan admins are presented with the inspection settings section 1316); 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
during the third period: for each finalized assignment (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection.): 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
directing the assigned inspector to the assignment (Wickstrom: [0010]: a map task, enabling inspectors to access a geographical map screen showing mapped scheduled inspection properties mapped according to either, latitude/longitude coordinates, or location approximation data, where each mapped property may be accessed by inspectors to acquire driving directions, or view detailed information of selected properties. Figs. 56 and 57 respectively, including a driving directions tab);
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
receiving from the assigned inspector an inspection report reporting on performance of the assignment (Wickstrom: [0141]: verification module 214 is implemented to verify system operations or parameters in determining component failure, system performance, and software updates); and 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
making the received inspection report available to the lender with which the corresponding request originated (Wickstrom: [0141]: Verification module 214 can also process canonical addresses of properties, and determine latitude/longitude coordinates for each property location, and compare the determined location data to geotagged information of uploaded inspection reports, to verify the inspection reports).
Claim 7: (limitations of Independent claim 7 that don’t overlap with Independent claim 1)
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
One or more instances of computer-readable media collectively having contents configured to cause a computing system to perform a method for arranging building loan inspections, the method comprising (Wickstrom: [0009], [0107], [0112], [0118]):
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
Automatically determining an assignment of each received request to one of a plurality of inspectors at a date and time during a second period of time beginning after the end of the first period, the second period having a length no longer than 20% of a length of the first period, the proposed assignment seeking to minimize travel time and inspector dead time of each inspector (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection. This reads on the claim limitation “the second period having a length no longer than 20% of a length of the first period”);
Claim 16: (limitations of Independent claim 16 that don’t overlap with Independent claim 1)
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
One or more memories collectively storing a construction loan inspection schedule data structure, the data structure comprising (Wickstrom: [0009], [0107], [0112], [0118]):
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
a plurality of entries, each entry representing one of a plurality of inspection requests each originated by lender during a first period of time, each entry comprising (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection.): 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
information identifying an inspector assigned to the inspection request; and information indicating a date and time for which the inspection request has been scheduled, the dates and times indicated by all of the entries falling within a second period of time that follows the first period, the second period having a length less than or equal to 25% of a length of the first period, such that the contents of the data structure are usable to perform the inspection requests of the plurality (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection. This reads on the claim limitation “the third period having a length no longer than 25% of a length of the first period”).

As per claims 2, 10 and 20:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
wherein the determining further seeks to minimize total inspection fees and/or maximize the extent to which highly-rated inspectors are utilized (Wickstrom: [0143]: Loan payment module 216 may include a financial transaction component for accessing and providing payments and fee collection, calculate inspection fees, loan origination and operation fees, schedule loan disbursements, determine available funds for draws, manage and collect loan payments, and access and manage loan financials, [0146]: fees module, [0171]: Thus, loan transactions directed at draws, inspections, and inspection fees are recorded on transaction screen 800, as better illustrated in FIG. 9, [0185]: general ledger account number, inspection fee, included inspections, cost center, development type, and notes.)

	As per claims 3, 11 and 21: 

Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein each inspector in the list has specified a preferred inspection region, and wherein the determining further seeks to maximize the extent to which proposed assignments are made to inspectors whose preferred inspection regions contain the geographic location of the corresponding construction project.
Reference Wickstrom shows an inspector interface is accessible by field inspectors ([0008]). Wickstrom also shows a list of finalized inspection items ([0012]), list of selectable borrower tasks ([0016]). Wickstrom also shows [0010]: a map task, enabling inspectors to access a geographical map screen showing mapped scheduled inspection properties mapped according to either, latitude/longitude coordinates, or location approximation data, where each mapped property may be accessed by inspectors to acquire driving directions, or view detailed information of selected properties. [0014]: a verification module, for determining geographic coordinates from canonical address of scheduled inspection properties, and comparing the geographic coordinates of the scheduled inspection properties with the extracted geotag information, to verify attributes of completed inspection reports, where such attributes include any of, location of inspectors, location of captured images, identity of construction items, identity of inspectors, or dates and times. [0269]: map, for visually mapping property addresses on geographic maps and retrieving driving instructions. Wickstrom does not explicitly show “a list” of inspectors as is recited in the claim.
However, Davis shows the above limitation at least in [0018]: a list of available service providers. 
Reference Wickstrom and Reference Davis are analogous prior art to the claimed invention because the references generally relate to field of providing services to customers. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 

	As per claims 4 and 12:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the determining further seeks to maximize the extent to which proposed assignments are made to inspectors that satisfy inspector requirements specified as part of the requests (Wickstrom: [0135]: assigning inspectors. [0136]: are scheduled and assigned to inspectors; an inspection image and report manager for managing and correlating inspection images and reports; and an inspection based progress manager, for assigning progress values to construction items upon completed inspections. [0184]: both loan admins and inspectors assign progress values to construction items to show the level of completion in constructing the items.).

	As per claims 5 and 13:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	the method further comprising presenting an administrative user interface in which performance of assignments by inspectors is tracked (Wickstrom: [0135]: assigning inspectors. [0136]: are scheduled and assigned to inspectors; an inspection image and report manager for managing and correlating inspection images and reports; and an inspection based progress manager, for assigning progress values to construction items upon completed inspections. [0184]: both loan admins and inspectors assign progress values to construction items to show the level of completion in constructing the items.).

	As per claims 6 and 14:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the length of the third period is no longer than 10% of the length of the first period (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection).

	As per claim 8:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	the determining an assignment comprising: for each received request: for each inspector among the plurality: determining whether the inspector is available for the request; if the inspector is determined to be available for the request, determining a score for the suitedness of the inspector to the request, the score reflecting the inspector's proximity, reliability, responsiveness, and cost; and assigning the request to the inspector for whom the highest score was determined.
	Reference Wickstrom shows an inspector interface is accessible by field inspectors ([0008]). Wickstrom also shows a list of finalized inspection items ([0012]), list of selectable borrower tasks ([0016]). Wickstrom does not explicitly show “a list” of inspectors as is recited in the claim.
	However, Davis shows the above limitation at least in [0018]: a list of available service providers. [0019]: Service providers can be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters. The value provided to service providers may be increased by providing more customers, assigning customers situated closer together, automated pricing, back office accounting and management functions, and other ways that improve service provider efficiency and/or boost service provider revenues. Here, the value assigned to the service provider reads on “score” in the claim.
	Reference Wickstrom and Reference Davis are analogous prior art to the claimed invention because the references generally relate to field of providing services to customers. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 

	As per claim 9:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	further comprising: for each received request: retrieving relative weighting levels specified by the lender with which the request originated for the proximity, reliability, responsiveness, and cost factors, and wherein each score determined for a request is determined in accordance with the relative weighting levels retrieved for the request.	
	Wickstrom shows in [0192] Loan admins are also charged with the task of assigning a weight or project indicator to each construction item when creating item inspection templates. The weight or project indicator represents a part of a whole, where the part is represented by the construction item and the whole is represented by the totally constructed building, thus, many construction items, parts, form a totally constructed building, the whole. A value is assigned to represent the weight of each construction item. Such values may include percentages, total budget values in dollars, time spent or construction item budget values in dollars. [0255]: Loan admins identify and outline construction items by determining the name of the item, giving a brief description of the item, and assigning a weighted value to each item where the weighted value may be defined, in one example, as a percentage of the complete 100% construction of the building. Upon completion, the created item inspection templates are stored in the CLMS system 100 for future use.
	
	As per claim 15:

Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	the method further comprising: for each inspector who is the object of at least one proposed assignment: presenting the assignments to the inspector; receiving input from the inspector approving or declining each proposed assignment; and for each assignment declined by the inspector, repeating the determining.
	(Wickstrom: Fig. 10, # 907-908, “Approved by”, Wickstrom: Fig. 19, # 1700, [0187]: In selecting the inspection setting task 1306 in task menu 1301 of FIG. 14, loan admins are presented with the inspection settings section 1316).	

	As per claim 17:
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the length of the second period is less than or equal to 15% of the length of the first period.
	(Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection).	

	As per claim 18: 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein each inspection request specifies a geographic location, and wherein the assignment of inspectors to inspection requests and the dates and times when they are scheduled seeks to minimize inspector travel times among assigned inspection request geographic locations.
	Reference Wickstrom shows an inspector interface is accessible by field inspectors ([0008]). Wickstrom also shows a list of finalized inspection items ([0012]), list of selectable borrower tasks ([0016]). Wickstrom also shows [0010]: a map task, enabling inspectors to access a geographical map screen showing mapped scheduled inspection properties mapped according to either, latitude/longitude coordinates, or location approximation data, where each mapped property may be accessed by inspectors to acquire driving directions, or view detailed information of selected properties. [0014]: a verification module, for determining geographic coordinates from canonical address of scheduled inspection properties, and comparing the geographic coordinates of the scheduled inspection properties with the extracted geotag information, to verify attributes of completed inspection reports, where such attributes include any of, location of inspectors, location of captured images, identity of construction items, identity of inspectors, or dates and times. [0269]: map, for visually mapping property addresses on geographic maps and retrieving driving instructions. Wickstrom does not explicitly show “a list” of inspectors as is recited in the claim.
However, Davis shows the above limitation at least in [0018]: a list of available service providers. 
Reference Wickstrom and Reference Davis are analogous prior art to the claimed invention because the references generally relate to field of providing services to customers. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 

	As per claim 19: 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the assignment of inspectors to inspection requests and their scheduled dates and times seeks to minimize inspector dead times between assigned inspection requests.
	(Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection.)
	
	As per claim 20: 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the assignment of inspectors to inspection requests and their scheduled dates and times seeks to minimize total inspection fees and/or maximize the extent to which highly-rated inspectors are utilized.
	Wickstrom shows does not show rating the inspector or any mechanism for feedback on the inspector. However, Davis shows feedback ratings ([0003]), customer feedback ([0016], [0028], [0032], [0038], [0062]). 
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 

	As per claim 21: 
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
	wherein the assignment of inspectors to inspection requests seeks to maximize the extent to which assignments are made to inspectors having preferred inspection regions that contain the geographic location of the corresponding construction project.
	Reference Wickstrom shows an inspector interface is accessible by field inspectors ([0008]). Wickstrom also shows a list of finalized inspection items ([0012]), list of selectable borrower tasks ([0016]). Wickstrom also shows [0010]: a map task, enabling inspectors to access a geographical map screen showing mapped scheduled inspection properties mapped according to either, latitude/longitude coordinates, or location approximation data, where each mapped property may be accessed by inspectors to acquire driving directions, or view detailed information of selected properties. [0014]: a verification module, for determining geographic coordinates from canonical address of scheduled inspection properties, and comparing the geographic coordinates of the scheduled inspection properties with the extracted geotag information, to verify attributes of completed inspection reports, where such attributes include any of, location of inspectors, location of captured images, identity of construction items, identity of inspectors, or dates and times. [0269]: map, for visually mapping property addresses on geographic maps and retrieving driving instructions. Wickstrom does not explicitly show “a list” of inspectors as is recited in the claim.
However, Davis shows the above limitation at least in [0018]: a list of available service providers. 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Davis, particularly a list of service providers ([0018]), in the disclosure of Reference Wickstrom, particularly in the list of inspection items ([0012]), list of selectable borrower tasks ([0016]) in order to provide for a system that allows service providers to be matched to customers on the basis of a number of additional parameters identified by the service providers and these parameters may include: shortest distance to customer from the service provider's base location or from one or more of a service provider's existing customers, higher schedule availability, matching skill level, quality level desired, and/or other parameters as taught by Reference Davis (see at least in [0019]) so that the process of providing services to customers can be made more efficient and effective. 

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-10 of applicants remarks that “None of the portions of Wickstrom cited by the Examiner indicate that it uses a phased system as discussed above; rather, they describe receiving inspection requests, assigning inspections, and receiving inspection reports on an arbitrary rolling basis. Cited elements #601” (see applicants remarks for more details).
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Firstly, it should be noted that applicants claims do not recite “uses a phased system as discussed above; rather, they describe receiving inspection requests, assigning inspections, and receiving inspection reports on an arbitrary rolling basis. Cited elements #601” instead the claim recites “for a first period of time, collecting building loan inspection requests originating with lenders, each request identifying a loan, a geographic location of a construction project being performed with the loan, and inspection directions”
This is not the same as what the applicants are arguing. 
¶ 7.37.08  Unpersuasive Argument: Arguing Limitations Which Are Not Claimed
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ 1 ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Giving the claims their broadest reasonable interpretation in light of the specification prior art Wickstrom shows the above limitations in Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first and second time frames.

Applicant’s Argument #2
Applicants argue on page(s) 10-12 of applicants remarks that “time and dead time as recited. Wickstrom Figs. 4, 5, and 6 relate to an “administrator interface illustrating a construction loan management and draw approval screen,” an administrator interface... [with] a loan activity menu,” and an “administrator interface... [with] an exemplary list of inspections regarding a loan,” respectively (emphasis added). See Wickstrom [0026]-[0028]. The cited portions of Wickstrom do not disclose that these administrator interfaces provide for automatically determining assignments in a way that minimizes inspector travel time and dead time as recited.” (see applicants remarks for more details).
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Regarding the claim limitations below, Reference Wickstrom and Reference Davis show:
Automatically determining a proposed assignment of each received request not yet finally scheduled to an inspector in the list at a date and time during a third period of time beginning after the end of the second period, the third period having a length no longer than 25% of a length of the first period, the proposed assignment seeking to minimize inspector travel time and inspector dead time (Wickstrom: Fig. 4, Fig. 5, #500, related text in [0159]-[0163]: the construction items display screen 500 further includes a loan activity menu, shown at 504, for providing a synopsis of pertinent loan activity, including inspections and draw requests. Fig, 6, #600, loan inspection screen. [0168]: Loan inspection screen 600 includes an up-to-date line-item list of inspections that have been completed by inspectors. Fig. 6, #601-603 shows many different dates any of which can read on first, second and third time frames. Fig. 5, #508, which shows the request and schedule date for the inspection. This reads on the claim limitation “the third period having a length no longer than 25% of a length of the first period”. Further, in [0274]: Wickstrom shows dynamic route scheduling software can be used to better assist inspectors to organize, prioritize, and manage inspection routes based on various attributes, including, but not limited to, subdivisions, addresses, towns, type of buildings, distance between properties, or any other determining factors. This reads on the claim limitation above).
Applicants have not addressed examiner’s rejection above and shown why the above cited paragraphs do not show the claim limitations argued above. 

Applicant’s Argument #3
Applicants argue on page(s) 11-12 of applicants remarks that independent claims 7 and 16 recite similar limitations to claim 1 and as such are not shown by prior art for the same reasons as claim 1 (see applicants remarks for more details).
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see response to arguments #1-2 for reasons why applicants arguments related to claim 1 are not persuasive. The same applies to claims 7 and 16, since they recite similar limitations to claim 1.

Applicant’s Argument #4
Applicants argue on page(s) 12-14 of applicants remarks that the claims are eligible under 35 U.S.C. 101. Applicants further argue that “Applicant recites improvements to the functioning of computers. The claim itself “does not need to explicitly recite the improvement described in the specification.” See MPEP 2106.04(d)(1). By presenting an inspector with a periodic list of proposed inspection assignments, the facility reduces the total processing resources needed to seek the inspector’s acceptance of a stream of single proposed assignments over time. See Specification, pg. 5. An improvement to the functioning of a computer as disclosed is a limitation courts have found to integrate an exception into a practical application. See MPEP 2106.04(d)(1). Therefore, claim 1 integrates the alleged exception into a practical application.” (see applicants remarks for more details).
Response to Argument #4
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
As is discussed in the 101 rejection above, the present claims are not eligible under 35 U.S.C. 101. As shown above in the 101 rejection, the additional elements are not significantly more under Step 2B and they are not a practical application under Step 2A prong 2. 
Additionally, applicants’ arguments that “By presenting an inspector with a periodic list of proposed inspection assignments, the facility reduces the total processing resources needed to seek the inspector’s acceptance of a stream of single proposed assignments over time” is a practical application and significantly more is not persuasive. Applicants are solving a business problem not a technological problem. Please see applicants’ specification pages 3-4, which recites “The inventors have recognized significant disadvantages of conventional approaches to arranging construction loan inspections. In particular, the period of time between discovering the need for a construction loan inspection and receiving a report for the completed inspection is often long, delaying progress on and ultimately completion of the project. Also, inspectors’ time is often used inefficiently, as one-inspection-at-a-time scheduling often results in dead periods and/or long drives between inspections. In cases where an inspector seeks to earn a certain amount per day, this inefficiency is transferred to lenders in the form of high per-inspection inspection fees. In response to recognizing these disadvantages of conventional techniques for arranging construction loan inspections, the inventors have conceived and reduced to practice a software and/or hardware facility for optimizing the planning of construction loan inspections on behalf of one or more lenders (“the facility’).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL Reference:
B. Chaker, M. H. Ammar and D. Dhouib, "A Framework for Multi-Skills Inspectors Scheduling with Client Preferences in Service Industry: Real Case," 2019 International Colloquium on Logistics and Supply Chain Management (LOGISTIQUA), 2019, pp. 1-6, doi: 10.1109/LOGISTIQUA.2019.8907243. https://ieeexplore.ieee.org/document/8907243
This reference is concerned with managing efficiently the human resources in service sector is proved to bring important benefits for both managers and workers, especially when employees are in direct contact with clients. This scheduling problem has proved to be a challenging task, even for managers and experienced planners, due to the multiplicity of factors that have to be taken into consideration. In this paper, the staff scheduling problem is formally described, and then we focus on the inspection sector aiming to introduce all the parameters and objectives directly related to inspection missions through semi-structured interviews conducted with managers and inspectors of an inspection company.
Foreign Reference:
(KR 2004-0051962 A) Mun Mu Seon. An inspection management system on network.
This reference is concerned with a system and a method for offering an inspection certification management service based on the network are provided to offer a client including customers, inspectors, and equipment suppliers with the service from an inspection request to an inspection result in real-time. CONSTITUTION: An inspection certification management service providing server(120) arranges the inspector according to the data related to a service request received from the client. If the inspection result is received from the inspector after inspecting an item, the server stores/manages/provides the result data to the client by classifying the received result data into a predetermined form. A database management server(130) manages the databases(131-137) storing various information changed/added by providing the inspection certification management service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624